Citation Nr: 0112532	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in May 2000 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in May 2000, a statement of the case (SOC) was 
issued in June 2000, and a substantive appeal (SA) was 
received in June 2000.  The Board also notes that in August 
2000 the veteran's attorney submitted additional evidence 
with a waiver of RO consideration in compliance with the 
requirements of 38 C.F.R. § 20.1304 (2000).  


REMAND

The issues certified for appeal are entitlement to an 
increased rating for service-connected PTSD and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  

The Board notes that in addition to his service-connected 
PTSD, the veteran also apparently suffers from nonservice-
connected obsessive compulsive disorder.  The RO has denied 
entitlement to a rating in excess of 30 percent for the 
service-connected PTSD based in large part on a finding that 
some of the veteran's psychiatric symptomatology is 
attributable to the nonservice-connected obsessive compulsive 
disorder.  The Board notes here that entitlement to service 
connection for obsessive compulsive disorder was denied by 
rating decision in September 1995, and an application to 
reopen this claim was denied by the RO in June 1998. 

The veteran's representative has submitted a July 17, 2000, 
letter from Eric Van Denburg, Ph.D., a VA staff psychologist.  
In this letter, Dr. Van Denburg appears to opine that the 
veteran's PTSD and his obsessive compulsive disorder are both 
related to the veteran's active military service.  Dr. Van 
Denburg suggests that all of the symptomatology due to both 
disorders should be considered by VA in evaluating the 
veteran's disability.  

Under the circumstances, the Board finds that the veteran's 
representative, by submitting Dr. Van Denburg's July 2000 
letter, has effectively presented new and material evidence 
to reopen the claim of entitlement to service connection for 
obsessive compulsive disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  This issue is clearly 
intertwined with the increased rating for PTSD issue as well 
as the individual unemployability issue.  Holland v. Brown, 6 
Vet.App. 443 (1994)

Further, it is clear that the determinative question in this 
case involved complex medical questions.  Additional 
development of the medical evidence would therefore be 
helpful.

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical treatment 
records (which are not already of record) 
as well as any pertinent private medical 
treatment records identified by the 
veteran (which are not already of record) 
should be obtained and associated with 
the claims file.  The RO should also take 
all necessary action to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000. 

2.  The veteran should be scheduled for a 
special VA psychiatric examination, if 
possible by two VA psychiatrists.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination.  Any indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's obsessive compulsive disorder 
is related to his military service or to 
his service-connected PTSD.  If the 
examiner(s) determine that the obsessive 
compulsive disorder is not related to 
service or to the service-connected PTSD, 
the examiner(s) should clearly 
differentiate, if possible, which 
symptomatology is due to the PTSD alone.  
If the symptomatology cannot be 
differentiated, the examiner(s) should so 
state.  The examiner(s) should also offer 
an opinion as to the effect of the PTSD 
on the veteran's employability, and if 
the examiner(s) determine(s) that the 
obsessive compulsive disorder is related 
to the veteran's military service or to 
the PTSD, or if the examiner(s) 
determine(s) that the symptomatology 
cannot be medically differentiated, the 
examiner(s) should offer an opinion as to 
the effect of the PTSD and obsessive 
compulsive disorder together on the 
veteran's employability.  A detailed 
rationale for all opinions expressed 
should be furnished.  If the examiner(s) 
disagrees with the opinions expressed by 
Dr. Van Denburg in his July 2000 letter, 
the reasons for such disagreement should 
be discussed. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for obsessive compulsive 
disorder is warranted.  If so, then the 
RO should take appropriate action to rate 
this disability.  Regardless of whether 
or not the RO determines that service 
connection is warranted for obsessive 
compulsive disorder, the RO should rate 
the PTSD and also determine whether a 
total rating based on individual 
unemployability is warranted.  Unless the 
benefits sought are granted in their 
entirety, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the 
jurisprudence of the United States Court of Appeals for 
Veterans Claims and to obtain additional development 
regarding a matter of medical complexity.  The veteran and 
his representative have the right to submit additional 
evidence and argument in support of the matters addressed by 
the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




 



